Title: Pierre de Polética to Thomas Jefferson, 27 May 1819
From: Polética, Pierre de
To: Jefferson, Thomas


            
              Monsieur
              Washington City. le 27 Mai 1819.—
            
            Peu avant mon départ de Paris en février dernier, j’ai reçu du Vice-Roi de Pologne Prince Zajonceck, la lettre dont j’ai l’honneur de Vous transmettre ci-joint la Copie avec celles des piecès qui l’accompagnoient: Le tout indique clairement la nature des renseignements que me demande le Gouvernement de Pologne et qui je n’ai pas hésite de lui promettre, comptant d’avance sur votre obligeance malgré tous les motifs qui m’engageoient à respecter vos loisirs si précieux par les souvenirs auxquels ils se  rattachent.
            
            Je saisis avec empressement cette occasion pour vous exprimer, Monsieur, mon vif desir d’obtenir la permission de me présenter encore une fois à Monticello pour vous y renouveller de vive voix l’expression de la haute Considération avec laquelle j’ai l’honneur
            
               d’être, Monsieur, Votre très humble & très  obeissant Serviteur
              Pierre de PoléticaEnvoyé de Russie près les US. d’Amérique.
            
           
            Editors’ Translation
            
              
                Sir
                Washington City. 27 May 1819.—
              
              Shortly before my departure from Paris last February, I received a letter from the viceroy of Poland, Prince Zajączek, a copy of which I have the honor of enclosing to you, along with copies of the documents that accompanied it. Together they clearly indicate the nature of the information that the Polish government has requested from me, and I have promised without hesitation to obtain it. I count in advance on your kindness, notwithstanding all the reasons that have urged me to respect your leisure, which is so precious because of the memories connected with it.
              I eagerly seize this opportunity to express to you, Sir, my strong desire to obtain permission to present myself once again at Monticello in order to renew to you in person the expression of my highest consideration, with which I have the honor
              
                to be, Sir, your very humble and very obedient servant
                Pierre de PoléticaEnvoy from Russia to the United States of America.
              
            
          